DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the communication filed on 22 February 2021.
After thorough search and examination of the present application and in light of the prior arts made of record, Claims 15-17, 19-23, 25-29 and 31-32 are allowed (35 U.S.C. 101 rejections are withdrawn in light of claim amendment filed on 22 February 2021). 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 February 2021 has been entered.
 
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: The prior arts made of record do not teach or fairly suggest the combination of elements, as recited in Independent Claim 15. 

determining, using at least one of the one or more hardware processors, one or more persistency interfaces for the first application that are used by the one or more dependent applications, wherein a first persistency interface of the one or more persistency interfaces comprises a first table link, the first table link comprising an updateable projection view of a first table of the first schema in the second schema; 
determining, using at least one of the one or more hardware processors, that a first version of the first schema is compatible with an upgraded version of the first schema at least in part by determining that an upgraded version of the first persistency interface associated with the upgraded version of the first schema can be accessed by the second application without revision to the second application…
upgrading the first application to an upgraded first application configured to use the upgraded version of the first schema, the upgrading comprising modifying the first schema from the first version to the upgraded version of the first schema to generate an upgraded first schema at least in part by revising the first table;
after upgrading the first application, receiving from the second application a request, to perform an operation on the updatable projection view: and
responsive to the request, executing the operation on the first table at the upgraded first schema using the first table link.” 
Independent Claims 21 and 27 have similar limitations as Claim 15. Thus, Claims 21 and 27 are allowed for the similar reason.
These features together with other limitations of the independent claims are novel and non-obvious over the prior arts of record. The Dependent Claims 16-17, 19-20, 22-23, 25-26, 28-29 and 31-32 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tresch et al. (“Schema transformation without database reorganization,” March, 1993) and Scholl et al. (“Updatable Views in Object-Oriented Databases,” 1991). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


YU . ZHAO
Examiner
Art Unit 2169



/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169